Citation Nr: 1118933	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-23 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Pension Maintenance Center 
in St. Paul, Minnesota

THE ISSUES

1.  Whether a reduction of payments of a non-service-connected pension from December 1, 2005 to December 1, 2008 was proper. 

2.  Whether a termination of payment of a non-service-connected pension effective December 1, 2008 was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Pension Maintenance Center (PMC) that reduced the amount of payment of a non-service-connected pension from December 1, 2005 to December 1, 2008 and from a December 2008 decision that terminated all payment of a non-service-connected pension, effective December 1, 2008.     

An issue of waiver of overpayment has been raised by the Veteran and in the record but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In a November 2005 claim for a non-service-connected pension, the Veteran reported no sources of monthly income.  In January 2006, the Veteran provided supplementary information of income that he was receiving from three sources.   Nevertheless, in November 2006, the RO in Denver, Colorado, granted pension benefits at a rate appropriate for a single veteran with no dependents and with no reported income starting December 1, 2005.  This evidence is contained in the RO claims file but not in the separate file provided by the PMC.  In July 2008, the PMC informed the Veteran of one source of unreported income and pointed out that he had received overpayments of pension for three years.   In an August 2008 notice of disagreement, the Veteran noted that he had reported sources of income and provided a duplicate copy of a federal tax document for 2005, and additional documents of income from the same source for 2006 and 2007.  The Veteran's notice of disagreement and the record raise the issue of fault in the creation of overpayment and imply a petition for waiver of overpayment on that basis.  

The appeal is REMANDED to the RO Pension Maintenance Center via the Appeals Management Center (AMC) in Washington, D.C.  

REMAND

In July 2009, the Veteran filed a timely substantive appeal and requested a hearing before the Board sitting at the RO or by videoconference from the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board from the RO in Denver, Colorado at the next appropriate opportunity.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  

[Continued on following page.]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).









